Order entered October 6, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-19-01244-CV

                      SYLVIA MEDRANO, Appellant

                                     V.

      DALLAS COUNTY AND DALLAS COUNTY CIVIL SERVICE
                  COMMISSION, Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-11193

                                  ORDER

      The Court ORDERS this case set for submission with oral argument before

Justices Myers, Nowell, and Evans via Zoom Web Conferencing on October 13,

2020, at 2:00 p.m.


                                          /s/   LANA MYERS
                                                PRESIDING JUSTICE